Us DS SDN

UNITED STATES DISTRICT COURT

“A LY TT
SOUTHERN DISTRICT OF NEW YORK ual

=
je
>

 

sepaamppp. wy2? |
BIOCAD JSC, ATE Fi ED: _W/2" fia
Plaintiff,
~ No. 16-cv-4226 (RIS)
ROCHE HOLDING AG, F. HOFFMAN LA- ORDER
ROCHE LTD., GENENTECH, INC., and R-
PHARM JSC,
Defendants.

 

 

RICHARD J. SULLIVAN, Circuit Judge:

On September 30, 2017, the Court dismissed Plaintiff's action with prejudice for failure to
state a claim (Doc. No. 75), but reserved ruling on Defendants’ motion for sanctions and fees (Doc.
No. 71). On November 5, 2019, the Second Circuit affirmed the judgment of the Court, and on
November 26, 2019, the mandate issued. (Doc. No. 78.) Accordingly, IT IS HEREBY ORDERED
THAT Defendants shall supplement their motion for sanctions and attorneys’ fees in light of the

appeal no later than December 18, 2019, and Plaintiffs shall respond no later than January 15,

2020.
SO ORDERED.
Dated: November 27, 2019 S\ f? 4

New York, New York ff f \ ( “ES «
VY \at §
RICHARD J. SULLIVAN
UNITED STATES CIRCUIT JUDGE
Sitting by Designation
